  Case 1:20-cv-00259-PLM-RSK ECF No. 6 filed 06/08/20 PageID.81 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 KEVIN JEROME JOHNSON,

         Petitioner,
                                                     Case No. 1:20-cv-259
 v.
                                                     HONORABLE PAUL L. MALONEY
 GREGORY SKIPPER,

       Respondent.
 ____________________________/

                                         JUDGMENT

       In accordance with the Order entered this date:

       IT IS HEREBY ORDERED that Judgment is entered in favor of Respondent and against

Petitioner.




Dated: June 8, 2020                                        /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
